Title: Abigail Adams to John Adams, 21 January 1795
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy Janry 21 1795
          
          We have had very Severe weather through the whole of this week, but very little snow. yet the Ground being hard froze, our people have been sledging Stones. to day the wind has come round to the Southard, & Thaws. we cannot do half the buisness I want to have done. from here they go out early & spend no Idle time. the other Team does not work so hard, but looking after so Many cattle takes up much time.
          you will see by the papers The Govenours Speach. He has paid more attention to publick affairs than in any former Speach. mr osgood has really awakened him, and roused him to a sense of his Duty. his Speach however is a pretty cold one, & shews that he was constraind to say something, or look very unfeaderal
          The Connecticut News Boy is really cruel to the old Gentleman. I hope it will not be a Death wound, as a similar insinuation from Burk killd Good Dr Price. he has given a sprig of Lawrel to embelish, (I am too much of a Democrat) to say Crown a Friend of mine. I think Congress had better have passd to the order of the Day than have Squabled so long to have made so much ill Blood, merely to give the Jacobines a Triumph— it was knowing the motives of the Mover, that raisd the indignation of the opposers— it was a Trap to catch those who scornd the Bate. it was done to allarm the credulous—and wound the feelings of those who possessd too much independance of Spirit to flinch at the trial having carried their point. I am sorry there was so much opposition to the Yeas & Nays—
          
          you will see by the papers that our sons had a fine passage. I am told that some private Letter informs that they left London on the 30 of october, for the Hague. I have written twice by way of London— tis strange that we get no Letters. are there none from mr Jay? I hope it will not be long before I shall hear from them. Perilious are the Times into which they have fallen— I hope it may prove for their good and the benifit of their Country that they are called into Service in so critical a period. many are my reflections upon it in the wakefull Watches of the Night. to an over ruling Providence I commend them. adieu Ever Yours &c
          
            A A
          
        